DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because it is not clear what particular temperature (temperature of the apparatus/ circuit, etc.) is being measured.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trampitsch (U.S. 20120207190 U.S 9116048) in view of JP 2004134472A [hereinafter JP].
         Trampitsch discloses in Fig. 1 an apparatus comprising a resistive element (38, Rseries) and a diode (34) arranged in series; current control circuitry (controlling I1 (I3), I2, I3 (I1) configured to switch a current supplied to the resistive element and the diode between a first current, a second current and a third current where I1>l2>I3 ([0040]; and measuring circuitry (48) configured to determine a resistance R (Rseries) of the resistive element (38) in dependence (eq.3) on a first voltage V1 (V3) across the resistive element and the diode when the first current I1 (I3) is supplied, a second voltage V2 (V2) across the resistive element and the diode when the second current I2 is supplied, and a third voltage V3 (V1) across the resistive element and the diode when the third current I1 is supplied;
wherein the measuring circuitry is configured (eq.3) to combine the first voltage V1 (V3), the second voltage V2 (V2) and the third voltage V3 (V1) to at least partially eliminate an error [0038]-[0039] in the determined resistance R (Rseries) of the resistive element caused by a voltage drop across the diode (first term of eq.2), (For claim 3). 
The device is comprising an ADC [0024] configured to generate a digital value of voltage (Vptat) during sampling periods. 
The device comprising means to generate first and second current source 40, 42, Fig. 1 or 42 in Fig. 2 and third current source 42 (Fig. 2). 
Trampitsch does not explicitly teach all the limitations of claims 27, 28.
JP discloses in Figs. 1-2 a resistor element in series with a diode wherein a temperature is measured based on the resistance of the resistive element and a voltage drop. An error occurs in temperature measurement due to a voltage drop due to a parasitic resistance from the terminal to the diode is eliminated (Abstract). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use the measurement circuit and method of Trampitsch, so as to measure an accurate temperature of the circuit, in order to protect the circuit from overheating, as very well known in the art.

Allowable Subject Matter
Claims 1-5, 7-11, 14-15, 17 are allowed.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 27-28 have been considered but are moot because the new ground of rejection necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Troccoli (U.S. 20110211611/ U.S. 8734008) discloses in Figs. 6a, 6b a device comprising columns and rows of sensor arrays wherein each sensor comprising a diode in series with a resistor (see claims 4, 11, 17). The sensors are individually accessible by switching a current from a current source [0008] and providing an addressing circuits comprising decoders and shift registers [0022]. The switches are multiplexed by the decoders and shift registers.
Shepard (U.S. 9305624) discloses in Fig. 11-1 (and 27-B) an array of resistive elements arranged in row and columns, the elements are individually addressable by switching a current/ level of current.
Lupino et al. (U.S. 20180122825) [hereinafter Prior Art by Lupino] Prior Art by Lupino discloses in Fig. 3A a plurality of resistive elements arranged in row and columns and a current to the row and columns.
Scheuerlein (U.S. 20110310662) discloses in Fig. 9a memory cell array wherein each memory cell comprising a resistor in series with a diode. A pulse width is control to write into a selected memory cell [OO60].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        December 15, 2021